Exhibit 10.01

 

II-VI INCORPORATED

2012 OMNIBUS INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. PURPOSE

     A-1   

2. DEFINITIONS

     A-1   

2.1 “Award”

     A-1   

2.2 “Award Agreement”

     A-1   

2.3 “Base Price”

     A-1   

2.4 “Board”

     A-1   

2.5 “Change in Control”

     A-1   

2.6 “Code”

     A-1   

2.7 “Committee”

     A-1   

2.8 “Common Stock”

     A-1   

2.9 “Company”

     A-2   

2.10 “Consultant”

     A-2   

2.11 “Deferral Period”

     A-2   

2.12 “Deferred Shares”

     A-2   

2.13 “Effective Date”

     A-2   

2.14 “Employee”

     A-2   

2.15 “Fair Market Value”

     A-2   

2.16 “Freestanding Stock Appreciation Right”

     A-2   

2.17 “Grant Date”

     A-2   

2.18 “Incentive Stock Option”

     A-2   

2.19 “Nonemployee Director”

     A-2   

2.20 “Non-qualified Stock Option”

     A-2   

2.21 “Option”

     A-2   

2.22 “Optionee”

     A-2   

2.23 “Option Price”

     A-2   

2.24 “Participant”

     A-2   

2.25 “Performance Objectives”

     A-2   

2.26 “Performance Period”

     A-3   

2.27 “Performance Share”

     A-3   

2.28 “Performance Unit”

     A-3   

2.29 “Predecessor Plans”

     A-3   

2.30 “Qualified Performance-Based Award”

     A-3   

2.31 “Restricted Period”

     A-4   

2.32 “Restricted Shares”

     A-4   

2.33 “Restricted Share Units

     A-4   

2.34 “Section 162(m)”

     A-4   

2.35 “Section 409A”

     A-4   

2.36 “Separation from Service” and “Separate from Service”

     A-4   

2.37 “Shares”

     A-4   

2.38 “Specified Employee”

     A-4   

2.39 “Spread”

     A-4   

2.40 “Stock Appreciation Right”

     A-4   

2.41 “Subsidiary”

     A-5   

2.42 “Tandem Stock Appreciation Right”

  

3. SHARES AVAILABLE UNDER THE PLAN

     A-5   

3.1 Reserved Shares

     A-5   

3.2 Maximum Calendar Year Award

     A-5   

3.3 Predecessor Plan Options; Forfeitures

     A-5   

4. PLAN ADMINISTRATION

     A-5   

4.1 Authority of Committee

     A-5   

4.2 Committee Delegation

     A-5   

4.3 No Liability

     A-6   



--------------------------------------------------------------------------------

     Page  

5. OPTIONS

     A-6   

5.1 Number of Shares

     A-6   

5.2 Option Price

     A-6   

5.3 Consideration

     A-6   

5.4 Cashless Exercise

     A-6   

5.5 Performance-Based Options

     A-6   

5.6 Vesting

     A-6   

5.7 ISO Dollar Limitation

     A-7   

5.8 Exercise Period

     A-7   

5.9 Award Agreement

     A-7   

6. STOCK APPRECIATION RIGHTS

     A-7   

6.1 Payment in Cash or Shares

     A-7   

6.2 Maximum SAR Payment

     A-7   

6.3 Exercise Period

     A-7   

6.4 Change in Control

     A-7   

6.5 Dividend Equivalents

     A-7   

6.6 Performance-Based Stock Appreciation Rights

     A-7   

6.7 Award Agreement

     A-7   

6.8 Tandem Stock Appreciation Rights

     A-8   

6.9 Exercise Period

     A-8   

6.10 Freestanding Stock Appreciation Rights

     A-8   

7. RESTRICTED SHARES AND RESTRICTED SHARE UNITS

     A-8   

7.1 Number of Shares

     A-8   

7.2 Consideration

     A-8   

7.3 Forfeiture/Transfer Restrictions

     A-8   

7.4 Rights/Dividends and Dividend Equivalents.

     A-8   

7.5 Stock Certificate

     A-9   

7.6 Performance-Based Restricted Shares or Restricted Share Units

     A-9   

7.7 Award Agreements

     A-9   

8. DEFERRED SHARES

     A-9   

8.1 Deferred Compensation

     A-9   

8.2 Consideration

     A-9   

8.3 Deferral Period

     A-9   

8.4 Dividend Equivalents and Other Ownership Rights

     A-9   

8.5 Performance Objectives

     A-9   

8.6 Award Agreement

     A-9   

9. PERFORMANCE SHARES AND PERFORMANCE UNITS

     A-9   

9.1 Number of Performance Shares or Units

     A-9   

9.2 Performance Period

     A-10   

9.3 Performance Objectives

     A-10   

9.4 Threshold Performance Objectives

     A-10   

9.5 Payment of Performance Shares and Units

     A-10   

9.6 Maximum Payment

     A-10   

9.7 Award Agreement

     A-10   

10. TRANSFERABILITY

     A-10   

10.1 Transfer Restrictions

     A-10   

10.2 Limited Transfer Rights

     A-10   

10.3 Restrictions on Transfer

     A-10   

11. ADJUSTMENTS

     A-10   

12. FRACTIONAL SHARES

     A-11   



--------------------------------------------------------------------------------

     Page  

13. WITHHOLDING TAXES

     A-13   

14. CERTAIN TERMINATIONS OF EMPLOYMENT, HARDSHIP & APPROVED LEAVES OF ABSENCE

     A-13   

15. FOREIGN PARTICIPANTS

     A-12   

16. AMENDMENTS AND OTHER MATTERS

     A-12   

16.1 Plan Amendments

     A-12   

16.2 Award Deferrals

     A-12   

16.3 Conditional Awards

     A-12   

16.4 Repricing Prohibited

     A-12   

16.5 No Employment Right

     A-12   

16.6 Tax Qualification

     A-13   

17. SECTION 409A

     A-13   

18. EFFECTIVE DATE

     A-14   

19. TERMINATION

     A-14   

20. LIMITATIONS PERIOD

     A-14   

21. GOVERNING LAW

     A-14   



--------------------------------------------------------------------------------

II-VI INCORPORATED

2012 OMNIBUS INCENTIVE PLAN

 

1. Purpose. The purposes of this II-VI Incorporated 2012 Omnibus Incentive Plan
(the “Plan”) are to optimize the profitability and growth of the Company by
providing certain eligible persons with annual and long-term incentives to
continue in the long-term service of the Company and to create in such persons a
more direct interest in the future operations of the Company by relating
incentive compensation to increases in shareholder value, so that the income of
those participating in the Plan is more closely aligned with the income of the
Company’s shareholders. The Plan is also designed to provide Participants with
an incentive for excellence in individual performance, to promote teamwork among
Participants, and to motivate, attract and retain the services of employees,
consultants and directors for II-VI Incorporated and its subsidiaries and to
provide such persons with incentives and rewards for superior performance.

 

2. Definitions. As used in this Plan and unless otherwise specified in the
applicable Award Agreement, the following terms shall be defined as set forth
below:

 

2.1 “Award” means any Option, Stock Appreciation Right, Restricted Shares,
Restricted Share Units, Deferred Shares, Performance Shares or Performance Units
granted under the Plan.

 

2.2 “Award Agreement” means an agreement, certificate, resolution or other form
of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium and may be limited to a notation on the Company’s books and records.

 

2.3 “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Freestanding Stock Appreciation Right.

 

2.4 “Board” means the Board of Directors of the Company.

 

2.5 “Change in Control” means (i) the consummation of any merger or
consolidation as a result of which the Common Stock shall be changed, converted
or exchanged (other than a merger with a wholly owned subsidiary of the Company)
or any liquidation of the Company or any sale or other disposition of all or
substantially all of the assets of the Company; (ii) the consummation of any
merger or consolidation to which the Company is a party as a result of which the
“persons” (as that term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended) who were stockholders of the Company
immediately prior to the effective date of the merger or consolidation shall
have beneficial ownership of less than a majority of the combined voting power
for election of directors of the surviving corporation following the effective
date of such merger or consolidation or (iii) any “person” (as defined above) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then-outstanding securities in a transaction or series of transactions not
approved by the Board of Directors. Notwithstanding the foregoing or any
provision of this Plan to the contrary, if an Award is subject to Section 409A
(and not excepted therefrom) and a Change in Control is a distribution event for
purposes of an Award, the foregoing definition of Change in Control shall be
interpreted, administered and construed in manner necessary to ensure that the
occurrence of any such event shall result in a Change in Control only if such
event qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as applicable, within the meaning of Treas. Reg.
§1.409A-3(i)(5) or any successor provision.

 

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.7 “Committee” means the Compensation Committee of the Board or its successor.

 

2.8 “Common Stock” means the common stock, no par value, of the Company.

 

A-1



--------------------------------------------------------------------------------

2.9 “Company” means II-VI Incorporated, a Pennsylvania corporation, or any
successor corporation.

 

2.10 “Consultant” means any non-Employee independent contractor or other service
provider engaged by the Company or a Subsidiary

 

2.11 “Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 8.

 

2.12 “Deferred Shares” means an Award pursuant to Section 8 of the right to
receive Shares at the end of a specified Deferral Period.

 

2.13 “Effective Date” means the date this Plan is approved by the shareholders
of the Company.

 

2.14 “Employee” means any person, including an officer, employed by the Company
or a Subsidiary.

 

2.15 “Fair Market Value” means the fair market value of the Shares as determined
by the Committee from time to time. Unless otherwise determined by the
Committee, the fair market value shall be the closing sales price for the Shares
reported on a consolidated basis on the Nasdaq National Market (or, if the
Shares are not trading on the Nasdaq National Market, on the principle market on
which the Shares are trading) on the relevant date or, if there were no sales on
such date, the closing sales price on the nearest preceding date on which sales
occurred. If the Shares are not reported on the basis of closing sale price,
then the average of the highest bid and lowest ask prices shall be used to
determine fair market value.

 

2.16 “Freestanding Stock Appreciation Right” means a Stock Appreciation Right
granted pursuant to Section 6 that is not granted in tandem with an Option or
similar right.

 

2.17 “Grant Date” means the date specified by the Committee on which a grant of
an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.

 

2.18 “Incentive Stock Option” means any Option that is intended to qualify as an
“incentive stock option” under Code Section 422 or any successor provision.

 

2.19 “Nonemployee Director” means a member of the Board who is not an Employee.

 

2.20 “Nonqualified Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.

 

2.21 “Option” means any option to purchase Shares granted under Section 5.

 

2.22 “Optionee” means a Participant who holds an outstanding Option.

 

2.23 “Option Price” means the purchase price payable upon the exercise of an
Option.

 

2.24 “Participant” means an Employee, Consultant or Nonemployee Director who is
selected by the Committee to receive benefits under this Plan, provided that
only Employees shall be eligible to receive grants of Incentive Stock Options.

 

2.25 “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received performance-based
Awards. Performance Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or the Subsidiary, division, department or function within the
Company or Subsidiary in which the Participant is employed. Performance
Objectives may be measured on an absolute or relative basis. Relative
performance may be measured by a group of peer companies or by a financial
market index. Any Performance Objectives

 

A-2



--------------------------------------------------------------------------------

applicable to a Qualified Performance-Based Award shall be limited to any one or
more of the following performance criteria, either individually, alternatively
or in any combination, and subject to such modifications or variations as
specified by the Committee, applied to either the Company as a whole or to a
business unit or Subsidiary, either individually, alternatively or in any
combination, and measured over a period of time including any portion of a year,
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee: return
on equity, diluted or adjusted earnings per share, total earnings, earnings
growth, return on capital, return on assets, earnings before interest and taxes,
sales, sales growth, gross margin return on investment, increase in the fair
market value of the Shares, share price (including but not limited to, growth
measures and total shareholder return), operating profit, net earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
cash flow return on investment (which equals net cash flow divided by total
capital), inventory turns, financial return ratios, total return to
shareholders, market share, earnings measures/ratios, economic value added
(EVA), balance sheet measurements such as receivable turnover, internal rate of
return, increase in net present value or expense targets, “Employer of Choice”
or similar survey results, customer satisfaction surveys, productivity, expense
reduction levels, debt, debt reduction, the completion of acquisitions, business
expansion, product diversification, new or expanded market penetration and other
non-financial operating and management performance objectives. To the extent
consistent with Section 162(m) of the Code, the Committee may determine, at the
time the performance goals are established, that certain adjustments shall
apply, in whole or in part, in such manner as determined by the Committee, to
exclude the effect of any of the following events that occur during a
performance period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; business
combinations, reorganizations and/or restructuring programs, including, but not
limited to, reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management’s discussion
and analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in Company’s annual report for the
applicable period. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances or
individual performance renders the Performance Objectives unsuitable, the
Committee may modify such Performance Objectives or the related minimum
acceptable level of achievement, in whole or in part, upward or downward, as the
Committee deems appropriate and equitable; provided, however, that (i) no such
adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan or any award meeting the requirements (or an
applicable exception thereto) of Section 162(m), Section 409A or other
applicable statutory provision; and (ii) in the case of a Qualified
Performance-Based Award, the Committee shall not use its discretionary authority
to increase any Award that is intended to be performance-based compensation
under Section 162(m) of the Code.

 

2.26 “Performance Period” means the period of time within which the Performance
Objectives relating to a performance-based Award must be achieved.

 

2.27 “Performance Share” means a bookkeeping entry that records the equivalent
of one Share awarded pursuant to Section 9.

 

2.28 “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 9.

 

2.29 “Predecessor Plans” means the II-VI Incorporated Stock Option Plan of 2001,
the II-VI Incorporated 2005 Omnibus Incentive Plan and/or the II-VI Incorporated
2009 Omnibus Incentive Plan.

 

2.30 “Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m). The Committee shall designate any Qualified
Performance-Based Award as such at the time of grant. For any Qualified
Performance-Based Award under Section 162(m), performance goals relating to the
performance measures set

 

A-3



--------------------------------------------------------------------------------

forth above shall be preestablished in writing by the Committee, and achievement
thereof certified in writing prior to payment of the Award, as required by
Section 162(m) and regulations promulgated thereunder. All such performance
goals shall be established in writing no later than ninety (90) days after the
beginning of the applicable performance period; provided however, that for a
performance period of less than one year, the Committee shall take any such
actions prior to the lapse of 25% of the performance period. In addition to
establishing minimum performance goals below which no compensation shall be
payable pursuant to a Performance Award, the Committee, in its discretion, may
create a performance schedule under which an amount less than or more than the
target award may be paid so long as the performance goals have been achieved.

 

2.31 “Restricted Shares” shall mean an Award of Shares that are granted under
and subject to the terms, conditions and restrictions described in Section 7.

 

2.32 “Restricted Share Units” shall mean an Award of the right to receive (as
the Committee determines) Shares, or cash or other consideration equal to the
Fair Market Value of a Share for each Restricted Share Unit, granted under and
subject to the terms, conditions and restrictions described in Section 7.

 

2.33 “Section 162(m)” shall mean Section 162(m) of the Code, the regulations and
other binding guidance promulgated thereunder, as they may now exist or may be
amended from time to time, or any successor to such section.

 

2.34 “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder, as they may now exist or may be
amended from time to time, or any successor to such section.

 

2.35 “Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A. A Participant will be
presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the average level of bona fide services performed during the
immediately preceding thirty-six (36) month period or such other applicable
period as provided by Section 409A.2.33

 

2.36 “Shares” means shares of Common Stock, as adjusted in accordance with
Section 11.

 

2.37 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) of the Company as determined
in accordance with the regulations issued under Section 409A and the procedures
established by the Company.

 

2.38 “Spread” means, in the case of a Freestanding Stock Appreciation Right, the
amount by which the Fair Market Value on the date when any such right is
exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Stock Appreciation Right, the amount by which the Fair Market Value on
the date when any such right is exercised exceeds the Option Price specified in
the related Option.

 

2.39 “Stock Appreciation Right” means a right granted under Section 6, including
a Freestanding Stock Appreciation Right or a Tandem Stock Appreciation Right.

 

A-4



--------------------------------------------------------------------------------

2.40 “Subsidiary” means a corporation or other entity in which the Company has a
direct or indirect ownership or other equity interest, including any such
corporation or other entities which become a Subsidiary after adoption of the
Plan; provided that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any subsidiary corporation within the meaning of the Code Section 424(f)
or any successor provision thereof.

 

2.41 “Tandem Stock Appreciation Right” means a Stock Appreciation Right granted
pursuant to Section 6 that is granted in tandem with an Option or any similar
right granted under any other plan of the Company.

 

3. Shares Available Under the Plan.

 

3.1 Reserved Shares. Subject to adjustment as provided in Section 11, the
maximum number of Shares that may be delivered pursuant to Awards, including
Shares issued or transferred in payment of dividends or dividend equivalents
paid with respect to Awards, shall not in the aggregate exceed 1,900,000 Shares
plus Shares added to the Plan pursuant to Section 3.3. Such Shares may be Shares
of original issuance, Shares held in treasury, or Shares that have been
reacquired by the Company.

 

3.2 Maximum Calendar Year Award. No Participant may receive Awards representing
more than 250,000 Shares in any one calendar year, subject to adjustment as
provided in Section 11, provided, however, that the maximum number of
Performance Shares and/or Performance Units that may be granted to a Participant
in any one calendar year is 10,000,000.

 

3.3 Predecessor Plan Options; Forfeitures. Upon the effectiveness of this Plan
pursuant to Section 18, no additional options or other awards shall be made
pursuant to a Predecessor Plan. To the extent that (i) Options are granted under
the Plan, or (ii) any of the options granted under a Predecessor Plan, which are
outstanding as of the Effective Date, shall expire or terminate without being
exercised, the Shares covered thereby shall remain available under or be added
to the Plan, as the case may be. To the extent that Shares underlying Awards
made under the Plan shall be forfeited, such Shares shall remain available under
the Plan.

 

4. Plan Administration.

 

4.1 Authority of Committee. This Plan shall be administered by the Committee,
provided that the full Board may at any time act as the Committee. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and discretionary authority to decide all matters relating
to the administration and interpretation of the Plan, provided, however, that
ministerial responsibilities of the Plan (e.g., management of day-to-day
matters) may be delegated to the Company’s officers, as set forth in Section 4.2
below. The Committee’s powers include, without limitation, the authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award, including the discretion to determine the extent to which Awards will be
structured to conform to the requirements applicable to performance-based
compensation described in Section 162(m) of the Code; (v) determine whether, to
what extent, and under what circumstances Awards may be settled or exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, other property, and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the holder thereof
or of the Board; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (ix) advance the
lapse of any waiting period, accelerate any exercise date, waive or modify any
restriction applicable to Awards (except those restrictions imposed by law);
(x) correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any Award Agreement in the manner and to the extent it shall deem

 

A-5



--------------------------------------------------------------------------------

expedient to carry the Plan into effect; and (xi) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. All decisions and determinations of the
Committee shall be final, conclusive and binding on the Company, the Participant
and any and all interested parties. Except to the extent prohibited by
applicable law or regulation, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may revoke
any such allocation at any time.

 

4.2 Committee Delegation. Except to the extent prohibited by applicable law or
regulation, the Committee may delegate all or any portion of its
responsibilities and powers to any person or persons selected by it, and may
revoke such delegation at any time. The Committee may, with respect to
Participants whom the Committee determines are not likely to be subject to Code
Section 162(m), delegate to one or more officers of the Company the authority to
grant Awards to Participants who are not directors or executive officers of the
Company, provided that the Committee shall have fixed the total number of Shares
subject to such Awards. No officer to whom administrative authority has been
delegated pursuant to this provision may waive or modify any restriction
applicable to an award to such officer under the Plan.

 

4.3 No Liability. No member of the Committee shall be liable to any person for
any such action taken or determination made in good faith.

 

5. Options. The Committee may from time to time authorize grants to Participants
of options to purchase Shares upon such terms and conditions as the Committee
may determine in accordance with the following provisions:

 

5.1 Number of Shares. Each grant shall specify the number of Shares to which it
pertains.

 

5.2 Option Price. Each grant shall specify an Option Price per Share, which
shall be equal to or greater than the Fair Market Value per Share on the Grant
Date.

 

5.3 Consideration. Each grant shall specify the form of consideration to be paid
in satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Optionee which have a value at the time of
exercise that is equal to the Option Price provided such Shares have been
purchased by such Optionee in the open market or have been held by such Optionee
for at least six months, (iii) any other legal consideration that the Committee
may deem appropriate, including without limitation any form of consideration
authorized under Section 5.4, on such basis as the Committee may determine in
accordance with this Plan, or (iv) any combination of the foregoing.

 

5.4 Cashless Exercise. To the extent permitted by applicable law, any grant may
provide for the deferred payment of the Option Price from the proceeds of the
sale through a bank or broker on the date of exercise of some or all of the
Shares to which the exercise relates.

 

5.5 Performance-Based Options. Any grant of an Option may specify Performance
Objectives that must be achieved as a condition to the exercise of the Option.
Each grant of an Option may specify in respect of the specified Performance
Objectives a minimum acceptable level of achievement below which no portion of
the Option will be exercisable and may set forth a formula for determining the
portion of the Option to be exercisable if performance is at or above such
minimum acceptable level but falls short of the maximum achievement of the
specified Performance Objectives.

 

5.6 Vesting. Each Option grant may specify a period of continuous employment of
the Optionee by the Company or any Subsidiary (or, in the case of a Nonemployee
Director, service on the Board) that is necessary before the Options or portions
thereof shall become exercisable, and any grant may provide for the earlier
exercise of such Option in the event of a Change in Control of the Company or
other similar transaction or event.

 

A-6



--------------------------------------------------------------------------------

5.7 ISO Dollar Limitation. Options granted under this Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Nonemployee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all plans of the Company) exceeds $100,000 or such other amount limitation as
may be provided in the Code, such Options shall be treated as Nonqualified Stock
Options. The terms of any Incentive Stock Option granted under this Plan shall
comply in all respects with the provisions of Code Section 422, or any successor
provision thereto, and any regulations promulgated thereunder.

 

5.8 Exercise Period. Each Option shall be exercisable at such times and subject
to such terms and conditions as the Committee may, in its sole discretion,
specify in the applicable Award Agreement or thereafter. No Option granted under
this Plan may be exercised more than ten years from the Grant Date.

 

5.9 Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.

 

6. Stock Appreciation Rights. The Committee may also authorize grants to
Participants of Stock Appreciation Rights. A Stock Appreciation Right is the
right of the Participant to receive from the Company an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
Any grant of Stock Appreciation Rights under this Plan shall be upon such terms
and conditions as the Committee may determine in accordance with the following
provisions:

 

6.1 Payment in Cash or Shares. Any grant may specify that the amount payable
upon the exercise of a Stock Appreciation Right may be paid by the Company in
cash, Shares or any combination thereof and may (i) either grant to the
Participant or reserve to the Committee the right to elect among those
alternatives or (ii) preclude the right of the Participant to receive and the
Company to issue Shares or other equity securities in lieu of cash.

 

6.2 Maximum SAR Payment. Any grant may specify that the amount payable upon the
exercise of a Stock Appreciation Right shall not exceed a maximum amount
specified by the Committee on the Grant Date.

 

6.3 Exercise Period. Any grant may specify (i) a waiting period or periods
before Stock Appreciation Rights shall become exercisable and (ii) permissible
dates or periods on or during which Stock Appreciation Rights shall be
exercisable.

 

6.4 Change in Control. Any grant may specify that a Stock Appreciation Right may
be exercised only in the event of a Change in Control of the Company or other
similar transaction or event.

 

6.5 Dividend Equivalents. On or after the Grant Date of any Stock Appreciation
Rights, the Committee may, to the extent not inconsistent with Section 162(m) or
Section 409A, provide for the payment to the Participant of dividend equivalents
thereon in cash or Shares on a current, deferred or contingent basis.

 

6.6 Performance-Based Stock Appreciation Rights. Any grant of a Stock
Appreciation Right may specify Performance Objectives that must be achieved as a
condition to the exercise of the Stock Appreciation Right. Each grant of a Stock
Appreciation Right may specify in respect of the specified Performance
Objectives a minimum acceptable level of achievement below which no portion of
the Stock Appreciation Right will be exercisable and may set forth a formula for
determining the portion of the Stock Appreciation Right to be exercisable if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.

 

6.7 Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall describe the subject Stock Appreciation Rights, identify any related
Options, state that the Stock Appreciation Rights are

 

A-7



--------------------------------------------------------------------------------

subject to all of the terms and conditions of this Plan and contain such other
terms and provisions as the Committee may determine consistent with this Plan.

 

6.8 Tandem Stock Appreciation Rights. Each grant of a Tandem Stock Appreciation
Right shall provide that such Tandem Stock Appreciation Right may be exercised
only (i) at a time when the related Option (or any similar right granted under
any other plan of the Company) is also exercisable and the Spread is positive;
and (ii) by surrender of all or a portion of the related Option (or such other
right) for cancellation in an amount equal to the portion of the Tandem Stock
Appreciation Right so exercised.

 

6.9 Exercise Period. No Stock Appreciation Right granted under this Plan may be
exercised more than ten years from the Grant Date.

 

6.10 Freestanding Stock Appreciation Rights. Regarding Freestanding Stock
Appreciation Rights only:

 

(i) Each grant shall specify in respect of each Freestanding Stock Appreciation
Right a Base Price per Share, which shall be equal to or greater than the Fair
Market Value on the Grant Date;

 

(ii) Successive grants may be made to the same Participant regardless of whether
any Freestanding Stock Appreciation Rights previously granted to such
Participant remain unexercised; and

 

(iii) Each grant shall specify the period or periods of continuous employment or
service of the Participant by the Company or any Subsidiary that are necessary
before the Freestanding Stock Appreciation Rights or installments thereof shall
become exercisable, and any grant may provide for the earlier exercise of such
rights in the event of a Change in Control of the Company or other similar
transaction or event.

 

7. Restricted Shares and Restricted Share Units. The Committee may also
authorize grants to Participants of Restricted Shares and Restricted Share Units
upon such terms and conditions as the Committee may determine in accordance with
the following provisions:

 

7.1 Number of Shares. Each grant shall specify the number of Shares to be issued
to a Participant pursuant to the Award of Restricted Shares or Restricted Shares
Units.

 

7.2 Consideration. Each grant may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.

 

7.3 Forfeiture/Transfer Restrictions. Each grant of Restricted Shares and
Restricted Share Units shall specify the duration of the period during which,
and the conditions under which, the Restricted Shares or Restricted Share Units
may be forfeited to the Company, and the other terms and conditions of such
Awards. Restricted Shares and Restricted Share Units may not be sold, assigned,
transferred, pledged or otherwise encumbered, except, in the case of Restricted
Shares, as provided in the Plan or the applicable Award Agreements.

 

7.4 Rights/Dividends and Dividend Equivalents. Each grant of Restricted Shares
shall constitute an immediate transfer of the ownership of Shares to the
Participant in consideration of the performance of services, subject to terms
and conditions described in this Section 7 and in the Award Agreement evidencing
such Award and shall entitle the Participant to dividend, voting and other
ownership rights. Each grant of Restricted Share Units shall constitute a right
to receive Shares, or cash or other consideration equal to the Fair Market Value
of a Share for each Restricted Share Unit granted, subject to the terms and
conditions described in this Section 7 and in the Award Agreement evidencing
such Award. The Committee may grant dividend equivalent rights to Participants
in connection with Awards of Restricted Share Units. The Committee may specify
whether such dividend or dividend equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Shares;
provided that, unless otherwise determined by the Committee, dividends and
dividend equivalents shall be subject to all conditions and restrictions of the
underlying Restricted Shares and Restricted Share Units to which they relate.

 

A-8



--------------------------------------------------------------------------------

7.5 Stock Certificate. At the discretion of the Committee, the Company need not
issue stock certificates representing Restricted Shares and such Restricted
Shares may be evidenced in book entry form on the books and records of the
Company’s transfer agent. If certificates are issued for Restricted Shares,
unless otherwise directed by the Committee, all certificates representing
Restricted Shares, together with a stock power that shall be endorsed in blank
by the Participant with respect to such Shares, shall be held in custody by the
Company until all restrictions thereon have lapsed.

 

7.6 Performance-Based Restricted Shares or Restricted Share Units. Any grant or
the vesting thereof may be further conditioned upon the attainment of
Performance Objectives established by the Committee in accordance with the
applicable provisions of Section 9 regarding Performance Shares and Performance
Units.

 

7.7 Award Agreements. Each Award of Restricted Shares or Restricted Share Units
shall be evidenced by an Award Agreement containing such terms and provisions as
the Committee may determine consistent with this Plan.

 

8. Deferred Shares. To the extent consistent with the provisions of Section 17
of this Plan, the Committee may authorize grants of Deferred Shares to
Participants upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

 

8.1 Deferred Compensation. Each grant shall constitute the agreement by the
Company to issue or transfer Shares to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.

 

8.2 Consideration. Each grant may be made without the payment of additional
consideration from the Participant or in consideration of a payment by the
Participant that is less than the Fair Market Value on the Grant Date.

 

8.3 Deferral Period. Each grant shall provide that the Deferred Shares covered
thereby shall be subject to a Deferral Period, which shall be fixed by the
Committee on the Grant Date, and any grant or sale may provide for the earlier
termination of such period in the event of a Change in Control of the Company or
other similar transaction or event.

 

8.4 Dividend Equivalents and Other Ownership Rights. During the Deferral Period,
the Participant shall not have any right to transfer any rights under the Award,
shall not have any rights of ownership in the Deferred Shares and shall not have
any right to vote such Deferred Shares, but the Committee may on or after the
Grant Date authorize the payment of dividend equivalents on such Deferred Shares
in cash or additional Shares on a current, deferred or contingent basis.

 

8.5 Performance Objectives. Any grant or the vesting thereof may be further
conditioned upon the attainment of Performance Objectives established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Shares and Performance Units.

 

8.6 Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.

 

9. Performance Shares and Performance Units. The Committee may also authorize
grants of Performance Shares and Performance Units, which shall become payable
to the Participant only upon the achievement of specified Performance
Objectives, upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

 

9.1 Number of Performance Shares or Units. Each grant shall specify the number
of Performance Shares or Performance Units to which it pertains, which may be
subject to adjustment to reflect changes in compensation or other factors.

 

A-9



--------------------------------------------------------------------------------

9.2 Performance Period. The Performance Period with respect to each Performance
Share or Performance Unit shall commence on the Grant Date and may be subject to
earlier termination in the event of a Change in Control of the Company or other
similar transaction or event.

 

9.3 Performance Objectives. Each grant shall specify the Performance Objectives
that must be achieved by the Participant or the Company, as applicable, in order
for the Award to be earned.

 

9.4 Threshold Performance Objectives. Each grant may specify in respect of the
specified Performance Objectives a minimum acceptable level of achievement below
which no payment will be made and may set forth a formula for determining the
amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.

 

9.5 Payment of Performance Shares and Units. Each grant shall specify the time
and manner of payment of Performance Shares or Performance Units that shall have
been earned, and any grant may specify that any such amount may be paid by the
Company in cash, Shares or any combination thereof and may either grant to the
Participant or reserve to the Committee the right to elect among those
alternatives.

 

9.6 Maximum Payment. Any grant of Performance Shares or Performance Units may
specify that the amount payable, or the number of Shares issued, with respect
thereto may not exceed a maximum specified by the Committee on the Grant Date.

 

9.7 Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall state that the Performance Shares or Performance Units are subject to all
of the terms and conditions of this Plan and such other terms and provisions as
the Committee may determine consistent with this Plan.

 

10. Transferability.

 

10.1 Transfer Restrictions. Except as provided in Section 10.2, no Award granted
under this Plan shall be transferable by a Participant other than by will or the
laws of descent and distribution, and Options and Stock Appreciation Rights
shall be exercisable during a Participant’s lifetime only by the Participant or,
in the event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the Participant under
state law. Any attempt to transfer an Award in violation of this Plan shall
render such Award null and void.

 

10.2 Limited Transfer Rights. The Committee may expressly provide in an Award
agreement (or an amendment to an Award agreement) that a Participant may
transfer such Award (other than an Incentive Stock Option), in whole or in part,
to a spouse or lineal descendant (a “Family Member”), a trust for the exclusive
benefit of Family Members, a partnership or other entity in which all the
beneficial owners are Family Members, or any other entity affiliated with the
Participant that may be approved by the Committee. Subsequent transfers of
Awards shall be prohibited except in accordance with this Section 10.2. All
terms and conditions of the Award, including provisions relating to the
termination of the Participant’s employment or service with the Company or a
Subsidiary, shall continue to apply following a transfer made in accordance with
this Section 10.2.

 

10.3 Restrictions on Transfer. Any Award made under this Plan may provide that
all or any part of the Shares that are (i) to be issued or transferred by the
Company upon the exercise of Options or Stock Appreciation Rights, upon the
termination of the Deferral Period applicable to Deferred Shares or upon payment
under any grant of Performance Shares or Performance Units, or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 7, shall be subject to further restrictions upon
transfer.

 

11. Adjustments. In the event (a) a stock dividend, stock split, combination or
exchange of Shares, recapitalization or other change in the capital structure of
the Company, (b) any merger, consolidation, spin-off, spin-out, split-off,
split-up, reorganization, partial or complete liquidation or other distribution
of assets (other than a normal cash dividend), issuance of rights or warrants to
purchase securities or (c) any other corporate

 

A-10



--------------------------------------------------------------------------------

transaction or event having an effect similar to any of the foregoing affects
the Common Stock such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits to Participants
intended to be made available under the Plan, then the Committee shall, in an
equitable manner, make or provide for such adjustments in the (x) number of
Shares covered by outstanding Awards granted hereunder, (y) prices per share
applicable to Options and Stock Appreciation Rights granted hereunder, and/or
(z) kind of shares covered thereby (including shares of another issuer), as the
Committee in its sole discretion shall determine in good faith to be equitably
required in order to prevent such dilution or enlargement of the benefits or
intended benefits to Participants. Moreover, in the event of any such
transaction or event, the Committee may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may cancel all
Awards in exchange for such alternative consideration. If, in connection with
any such transaction or event in which the Company does not survive, the amount
payable pursuant to any Award, based on consideration per Share to be paid in
connection with such transaction or event and the Base Price, Option Price,
Spread or otherwise of the Award, is not a positive amount, the Committee may
provide for cancellation of such Award without any payment to the holder
thereof. The Committee may also make or provide for such adjustments in each of
the limitations specified in Section 3 as the Committee in its sole discretion
may in good faith determine to be appropriate in order to reflect any
transaction or event described in this Section 11. The Committee will not, in
any case, make any of the following adjustments: (A) with respect to Awards of
Incentive Stock Options, no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code, as from time to time amended, (B) with respect to any Award, no such
adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan’s meeting the requirements of Section 162(m) of the
Code, unless otherwise determined by the Board, and (C) with respect to any
Award subject to Section 409A, no such adjustment shall be authorized to the
extent that such authority would cause the Plan to fail to comply with
Section 409A (or an exception thereto).

 

12. Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement thereof in cash.

 

13. Withholding Taxes. A Participant may be required to pay to the Company, a
Subsidiary or any affiliate, and the Company, Subsidiary or any affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant an amount (in cash, Shares,
other securities, other Awards or other property) sufficient to cover any
federal, state, local or foreign income taxes or such other applicable taxes
required by law in respect of an Award, its exercise, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. The Company may, in its discretion, permit a Participant
(or any beneficiary or other Person entitled to act) to elect to pay a portion
or all of the amount such taxes in such manner as the Committee shall deem to be
appropriate, including, but not limited to, authorizing the Company to withhold,
or agreeing to surrender to the Company, Shares owned by such Participant or a
portion of such forms of payment that would otherwise be distributed pursuant to
an Award. Notwithstanding the foregoing or any provisions of the Plan to the
contrary, any broker-assisted cashless exercise shall comply with the
requirements for equity classification of Paragraph 35 of FASB Statement
No. 123(R) and any withholding satisfied through a net-settlement shall be
limited to the minimum statutory withholding requirements.

 

14. Certain Terminations of Employment, Hardship and Approved Leaves of
Absence. Notwithstanding any other provision of this Plan to the contrary, in
the event of termination of employment or service by reason of death,
disability, normal retirement, early retirement with the consent of the Company
or leave of absence approved by the Company, or in the event of hardship or
other special circumstances, of a Participant who holds an Option or Stock
Appreciation Right that is not immediately and fully exercisable, any Restricted
Shares or Restricted Share Units as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, any Deferred
Shares as to which the Deferral Period is not complete, any Performance Shares
or Performance Units that have not been fully earned, or any Shares that are
subject to any transfer restriction pursuant to Section 10.3,

 

A-11



--------------------------------------------------------------------------------

the Committee may in its sole discretion take any action that it deems to be
equitable under the circumstances or in the best interests of the Company,
including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under this Plan.

 

15. Foreign Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.

 

16. Amendments and Other Matters.

 

16.1 Plan Amendments. This Plan may be amended from time to time by the Board,
but no such amendment shall increase any of the limitations specified in
Section 3, other than to reflect an adjustment made in accordance with
Section 11, without the further approval of the shareholders of the Company. The
Board may condition any amendment on the approval of the shareholders of the
Company if such approval is necessary or deemed advisable with respect to the
applicable listing or other requirements of a national securities exchange or
other applicable laws, policies or regulations. Notwithstanding anything to the
contrary contained herein, the Committee may also make any amendments or
modifications to this Plan and/or outstanding Awards in order to conform the
provisions of the Plan or such Awards with Code Section 409A regardless of
whether such modification, amendment, or termination of the Plan shall adversely
affect the rights of a Participant under the Plan or an Award Agreement.

 

16.2 Award Deferrals. The Committee may permit Participants to elect to defer
the issuance of Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. In the case of an award of Restricted Shares, the deferral may be
effected by the Participant’s agreement to forego or exchange his or her award
of Restricted Shares and receive an award of Deferred Shares. The Committee also
may provide that deferred settlements include the payment or crediting of
interest on the deferral amounts, or the payment or crediting of dividend
equivalents where the deferral amounts are denominated in Shares.

 

16.3 Conditional Awards. The Committee may condition the grant of any Award or
combination of Awards under the Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or any Subsidiary to the Participant.

 

16.4 Repricing Prohibited. Except in connection with a corporate transaction
involving the Company as provided for in Section 11, the terms of an outstanding
Option or Stock Appreciation Right may not be amended by the Committee to reduce
the exercise price of outstanding Options or Stock Appreciation Rights, or
cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other Awards, Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Options or Stock Appreciation
Rights without the approval of the shareholders of the Company.

 

16.5 No Employment Right. This Plan shall not confer upon any Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary and shall not interfere in any way with any right that
the Company or any Subsidiary would otherwise have to terminate any
Participant’s employment or other service at any time.

 

A-12



--------------------------------------------------------------------------------

16.6 Tax Qualifications. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan. Notwithstanding any provision of this Plan to the
contrary, if any benefit or Award under this Plan is intended to qualify as
performance-based compensation under Code Section 162(m) and the regulations
issued thereunder and a provision of this Plan would prevent such benefit or
Award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). In no event
shall any member of the Board, the Committee or the Company (or its employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Award to satisfy the requirements of
Section 162(m), Section 409A or any other applicable statutory or regulatory
provision.

 

17. Section 409A.

 

Notwithstanding any provision of the Plan or an Award Agreement to the contrary,
if any Award or benefit provided under this Plan is subject to the provisions of
Section 409A, the provisions of the Plan and any applicable Award Agreement
shall be administered, interpreted and construed in a manner necessary to comply
with Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). The following
provisions shall apply, as applicable:

 

(a) If a Participant is a Specified Employee and a payment subject to
Section 409A (and not excepted therefrom) to the Participant is due upon
Separation from Service, such payment shall be delayed for a period of six
(6) months after the date the Participant Separates from Service (or, if
earlier, the death of the Participant). Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the six-month anniversary of the date of termination unless another
compliant date is specified in the applicable agreement.

 

(b) For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether a
Participant has Separated from Service or employment will be determined based on
all of the facts and circumstances and, to the extent applicable to any Award or
benefit, in accordance with the guidance issued under Section 409A. For this
purpose, a Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent (20%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36) month period
or such other applicable period as provided by Section 409A.

 

(c) The Committee, in its discretion, may specify the conditions under which the
payment of all or any portion of any Award may be deferred until a later date.
Deferrals shall be for such periods or until the occurrence of such events, and
upon such terms and conditions, as the Committee shall determine in its
discretion, in accordance with the provisions of Section 409A, the regulations
and other binding guidance promulgated thereunder; provided, however, that no
deferral shall be permitted with respect to Options, Stock Appreciation Rights
and other stock rights subject to Section 409A. An election shall be made by
filing an election with the Company (on a form provided by the Company) on or
prior to December 31st of the calendar year immediately preceding the beginning
of the calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Committee to the
extent consistent with Section 409A) and shall be irrevocable for such
applicable calendar year (or other applicable service period). To the extent
authorized, a Participant who first becomes eligible to participate in the Plan
may file an election (“Initial Election”) at any time prior to the 30-day period
following the date on

 

A-13



--------------------------------------------------------------------------------

which the Participant initially becomes eligible to participate in the Plan (or
at such other date as may be specified by the Committee to the extent consistent
with Section 409A). Any such Initial Election shall only apply to compensation
earned and payable for services rendered after the effective date of the
Election.

 

(d) The grant of non-qualified Options, Stock Appreciation Rights and other
stock rights subject to Section 409A shall be granted under terms and conditions
consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award does not
constitute a deferral of compensation under Section 409A. Accordingly, any such
Award may be granted to Employees and Directors of the Company and its
subsidiaries and affiliates in which the Company has a controlling interest. In
determining whether the Company has a controlling interest, the rules of Treas.
Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it
appears; provided, further, where legitimate business reasons exist (within the
meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20
percent” shall be used instead of “at least 80 percent” in each place it
appears. The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for
purposes of determining ownership interests.

 

(e) In no event shall any member of the Board, the Committee or the Company (or
its employees, officers or directors) have any liability to any Participant (or
any other Person) due to the failure of an Award to satisfy the requirements of
Section 409A.

 

18. Effective Date. This Plan shall become effective upon its approval by the
shareholders of the Company.

 

19. Termination. No Award shall be granted from and after the tenth anniversary
of the date upon which this Plan is approved by the shareholders of the Company
or after such date that the Board shall have adopted a resolution terminating
the Plan. This Plan shall remain in effect with respect to Awards outstanding at
that time.

 

20. Limitations Period. Any person who believes he or she is being denied any
benefit or right under the Plan may file a written claim with the Committee. Any
claim must be delivered to the Committee within forty-five (45) days of the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee’s decision is final and conclusive and binding on
all persons. No lawsuit relating to the Plan may be filed before a written claim
is filed with the Committee and is denied or deemed denied and any lawsuit must
be filed within one year of such denial or deemed denial or be forever barred.

 

21. Governing Law. The validity, construction and effect of this Plan and any
Award hereunder will be determined in accordance with the internal laws of the
Commonwealth of Pennsylvania without giving effect to conflict of laws.

 

A-14